Case 1:19-cv-01780-DLC Document 64 Filed 09/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oo ee ee X
DEANNA REISS,
Plaintiff, 19cvi1780 (DLC)
-V¥- ORDER
NATIONAL RATLROAD PASSENGER CORP.,
Defendant.
do x

DENISE COTE, District Judge:
This case was reassigned to this Court on September 9,
2021. Accordingly, it is hereby
ORDERED that a conference shall be held on September 22,
2021 at 1:00 pm. Due to the ongoing COVID-19 pandemic, the
conference will be held telephonically. The parties shall use
the following dial-in credentials for the telephone conference:
Dial-in: 888-363-4749
Access code: 4324948

The parties shall use a landline if one is available.

Doc, lh

dese, COTE”

Dated: New York, New York
September 15, 2021

United States District Judge

 
